Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated December 2, 2002 (People v Edmonson, 300 AD2d 317 [2002]), affirming a judgment of the Supreme Court, Kings County, rendered July 11, 1990, and an order of the same court dated October 3, 2000.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 *483US 745 [1983]). Krausman, J.E, Goldstein, Townes and Rivera, JJ., concur.